Case: 20-60770     Document: 00516370055         Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 24, 2022
                                  No. 20-60770
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Brenda Elizabeth Tamayo-Lara,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 297 886


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Brenda Elizabeth Tamayo-Lara seeks review of the dismissal of her
   appeal by the Board of Immigration Appeals.          Tamayo-Lara’s appeal
   challenged the immigration judge’s denial of her motion to reopen removal
   proceedings and rescind her in absentia removal order. We GRANT her


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60770     Document: 00516370055          Page: 2    Date Filed: 06/24/2022




                                   No. 20-60770


   petition, VACATE the dismissal by the Board of Immigration Appeals, and
   REMAND for further proceedings.
             FACTUAL AND PROCEDURAL BACKGROUND
          Tamayo-Lara, a native and citizen of Honduras, entered the United
   States on June 11, 2011. At that time, the Government served a notice to
   appear (“NTA”) on Tamayo-Lara, charging her with removability as an
   alien present in the United States who had not been admitted or paroled. On
   June 26, 2011, the immigration court mailed a notice of hearing (“NOH”) to
   the address Tamayo-Lara provided upon her release from custody. Tamayo-
   Lara asserts she did not receive the NOH because, though she provided the
   correct address when she left detention, she had subsequently moved to
   Louisiana. Consequently, Tamayo-Lara did not appear at her hearing on
   March 6, 2012, where the immigration judge (“IJ”) ordered her removed in
   absentia.
          In August 2019, upon discovering her removal order, Tamayo-Lara
   filed a motion to rescind the order and reopen removal proceedings under
   8 U.S.C. § 1229a(b)(5)(C)(ii). She argued that her NTA was invalid under
   Pereira v. Sessions, 138 S. Ct. 2105 (2018), that she did not receive the NOH,
   and that exceptional circumstances warranted the IJ to reopen the
   proceedings sua sponte. The Government did not respond to Tamayo-Lara’s
   motion.
          The IJ denied Tamayo-Lara’s motion, relying in part on Matter of
   Pena-Mejia, 27 I. & N. Dec. 546, 548 (BIA 2019). That case concluded that
   entry of an in absentia removal order is permitted so long as information
   regarding the date and time of the hearing was provided either in the NTA or
   in a subsequent NOH. The IJ also concluded that Tamayo-Lara failed to
   show that she did not receive the NOH. Moreover, the IJ concluded that she




                                         2
Case: 20-60770       Document: 00516370055          Page: 3   Date Filed: 06/24/2022




                                     No. 20-60770


   did not demonstrate exceptional circumstances that would justify the IJ
   reopening the case sua sponte.
          Tamayo-Lara appealed to the Board of Immigration Appeals
   (“BIA”), raising essentially the same arguments she made before the IJ. The
   BIA denied Tamayo-Lara’s claim, agreeing with the IJ that Tamayo-Lara’s
   argument, that the defective NTA could not be cured by a subsequent NOH,
   was foreclosed under Matter of Pena-Mejia. The BIA also agreed with the IJ
   that Tamayo-Lara failed to demonstrate that she did not receive the NOH.
   Finally, the BIA concluded that she raised new, unsupported arguments in
   asserting that exceptional circumstances existed that justified reopening her
   case sua sponte and dismissed those arguments. Accordingly, the BIA
   affirmed the IJ’s decision and dismissed Tamayo-Lara’s appeal. Tamayo-
   Lara now petitions for review from the BIA’s decision.
                                    DISCUSSION
          Tamayo-Lara raises two arguments. First, she argues that she was not
   served a proper NTA under 8 U.S.C. § 1229(a), because it did not specify
   the time or place of the hearing. Second, she argues that she is entitled to
   reopen her removal proceedings because she did not receive the NOH, as
   evidenced by her sworn statement. Since we conclude that Tamayo-Lara did
   not receive proper notice of her hearing due to the deficiencies of her NTA
   under Rodriguez v. Garland, 15 F.4th 351 (5th Cir. 2021), we address only the
   first argument.
          We employ “a highly deferential abuse-of-discretion standard” when
   reviewing the denial of a motion to reopen removal proceedings. See
   Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir. 2017). The BIA
   “abuses its discretion when it issues a decision that is . . . based on legally
   erroneous interpretations of statutes or regulations.” Barrios-Cantarero v.
   Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).




                                          3
Case: 20-60770      Document: 00516370055          Page: 4   Date Filed: 06/24/2022




                                    No. 20-60770


          Under 8 U.S.C. § 1229a(b)(5)(C)(ii), an in absentia removal order may
   be rescinded “upon a motion to reopen filed at any time if the alien
   demonstrates that the alien did not receive notice in accordance with [8
   U.S.C. § 1229(a)].” Section 1229(a) requires that a NTA “shall be given in
   person” to an alien in removal proceedings, and it specifies certain notice
   requirements including “[t]he time and place at which the proceedings will
   be held.” 8 U.S.C. § 1229(a)(1)(G)(2). Recently, we have held that an NTA
   in the in absentia context must be a single document containing all
   information in order to satisfy Section 1229(a). Rodriguez, 15 F.4th at 355.
          Here, the initial NTA did not contain the time and date of
   Tamayo-Lara’s removal hearing.         The BIA held that Tamayo-Lara’s
   argument that her NTA and in absentia removal order were invalid for failing
   to specify the time and place of her removal hearing were “foreclosed by our
   decision[] in Matter of Pena-Mejia, 27 I. & N. Dec. 546 (BIA 2019).” We have
   recently concluded, however, that the BIA’s reading of Section 1229(a) in
   Matter of Pena-Mejia is “directly contrary to the Supreme Court’s
   interpretation of § 1229(a) in Niz-Chavez [v. Garland, 141 S. Ct. 1474 (2021),]
   which made clear that subsequent notices may not cure defects in an initial
   notice to appeal.” Rodriguez, 15 F.4th at 355. Thus, we conclude the NTA
   served on Tamayo-Lara failed to meet the notice requirements of Section
   1229(a), and the BIA abused its discretion by failing to reopen Tamayo-
   Lara’s proceedings.
          We GRANT Tamayo-Lara’s petition, VACATE the BIA’s
   decision, and REMAND for further proceedings.




                                         4